IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHESTER HOUSING AUTHORITY,                    :   No. 635 MAL 2016
                                              :
                    Petitioner                :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum
             v.                               :   Opinion and Order of the
                                              :   Commonwealth Court at No. 2391 CD
                                              :   2015 entered on August 11, 2016,
STEPHEN POLAHA,                               :   affirming the Order Entered of the
                                              :   Delaware County Court of Common
                    Respondent                :   Pleas at No. No. 2014-011837 entered
                                              :   on October 26, 2015


                                         ORDER



PER CURIAM                                                DECIDED: February 21, 2017

      AND NOW, this 21st day of February, 2017, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO Petitioner’s constitutional challenge. We VACATE that

portion of the Commonwealth Court’s order and REMAND for consideration in light of

our decision in Pennsylvania State Educ. Assoc. v. Commonwealth of Pennsylvania,

148 A.3d 142 (Pa. 2016).         Allocatur is DENIED as to all remaining issues.    The

application of the Philadelphia Housing Authority for leave to file an amicus brief in

support of the Petition for Allowance of Appeal is DENIED.